 In the Matter of JOHNMORRELL&CO., INC., EMPLOYERandLOCALNo.30,INTERNATIONAL UNION OF OPERATING ENGINEERS,AFL,PETITIONERCase No. 2-RC-1393.-Decided September 28, .1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Chester L.Migden, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are herebyaffirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andGray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to representcertain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The.appropriate unit :The Petitioner seeks to sever all operating engineers from the exist-ing plant-wise unit of employees at the Brooklyn, New York, branchhouse of the Employer now represented by the Intervenor.The Inter-venor contends that the unit sought is inappropriate because theseemployees perform duties which are integrated with the productionprocess, and which do not require the skills of operating engineers.The Intervenor further contends that only the plant-wide unit is'At the hearing Local 102,United Packinghouse Workers of America, CIO, hereincalled the Intervenor moved to dismiss the petition on the ground that the Petitioner hadnot requested recognition of the Employer prior to the filing of the petition.This motionwas referred to the Board for a ruling.For the reasons set forth inMatter of AdvancePattern Company,SO N. L. R. B. 29, this motion is hereby denied.86 N. L. R. B., No. 33.192 JOHN MORRELL ' & CO., INC.193appropriate because of a bargaining history since 1938 on the broaderbasis.The Employer maintains a neutral position.The Employer, at its Brooklyn branch house, the only plant involvedin this proceeding, is engaged in processing and selling meats.Of theapproximately 55 employees in this plant, 3 are operating engineerswho in this location are required to be licensed? It is these engineerswhom the Petitioner desires to sever from the existing plant-wide unit.The operating engineers are under the direct supervision of the plantsuperintendent and are the only employees who are quartered in the.basement of the plant.The primary duties of the operating engineersare to operate and maintain the refrigeration machinery and oil burn-ers located in the basement of the plant and to check and controltemperatures in the various refrigerated rooms in the plant.Theymaintain a 24-hour schedule with one engineer on each of three shifts.In addition to these duties they perform certain additional miscella-neous.tasks.3However, in the performance of these miscellaneoustasks the engineers do not handle any meat. Conversely the productionemployees, whose primary duties involved handling meat, do not inany manner handle refrigeration or boiler equipment.As the plantis operating only one production shift the production workers havelittle occasion to come into contact with the present group of boilerroom employees.Because, as noted above, their primary duties arethose usually performed by boiler room employees, we conclude that theemployees known as operating engineers comprise a functionallyidentifiable skilled group of a type which the Board has frequentlyheld may constitute a separate unit despite "a history of collectivebargaining on a plant-wide basis.'Accordingly, we shall direct anelection among the employees in the following voting group :All operating engineers at the Employer's Brooklyn, New Yorkplant, engaged in operating and maintaining boilers and refrigeratingequipment, excluding supervisors and all other employees of theEmployer.Operating engineers are required to he licensed by the Department of Buildings of NewYork.To obtain a license,the City ofNew York authorities require an operating engineerto have served an apprenticeshipand topass both a written and a practical examination.Two of the three operating engineers have such a license while?-tire: third is continuing inhis position under special permission of theFireDepartment pending the issfiance of alicense."The miscellaneous duties,whichconsume approximately 30 to 40 percent of theoperating engineers'time, include making minor machine repair,replacing blades onslicingmachines,greasing lift trucks and replacing worn parts. tending the laundry ma-chine,moving the remaining sliced bacon to the basement cooler after production employeesleave for the day, checking the number and weight of bacon boxes,and cleaning slicingmachines.The two night engineers also control temperatures in the smokehouses.Matter of Dallas-FortWorth Brewing Company,84 N. L. R. B.68.1 ;Matter of1Vilson and Co., Inc.,80 N. L.R. B. 1466 ;Matterof TheWoosterRubber Company,77 N. L.R. B. 1044. 194DECISIONSOF NATIONALLABOR RELATIONS BOARD'However, we shall make no final unit determination at this time,but shall be guided in part by the desire of these employees as ex-pressed in the election hereinafter directed.If a majority vote forthe Petitioner, they will be taken to have indicated their desire to con-stitute a separate appropriate unit.DIRECTION OF ELECTION 5As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which thiscase washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargaining,by Local No. 30,.International Union of Operating Engineers, AFL,or by Local 102, United Packinghouse Workers of America, CIO, orby neither."Any participant in the election directed herein may,upon its prompt request to, andapproval thereof by,the Regional Director,have its name removed from the ballot.